Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8, & 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, & 16 all feature the limitations that require at least one of the first and second filters to comprise a piezoelectric layer with the following features:
1) positioned at an interface of a first layer and the second layer, 
2) a portion of the piezoelectric layer is in the first layer, 
3) another portion of the piezoelectric layer is in the second layer, and 
4) the piezoelectric layer is suspended in a cavity formed in the first layer and the second layer.
Of the previous rejection, Fig. 6C of Patil is the closest to disclosing these features, however the first and the second layer would have to be considered device wafer 610 and first polymeric layer 620, which does not appear to have a fully defined interface due to the presence of piezoelectric layer 651/652, does not feature the piezoelectric layer being in the first layer (only appearing to be in the second layer in that a portion of 620 extends beside the piezoelectric layer at via 670). In the case that the electrode (unlabeled) is considered to be one of the layers in place of device wafer 610, the limitations are still not met, as the cavity is not formed in the electrode. The amendments of 10/26/2021 thus overcome the prior art, and are deemed allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Samuel S Outten/Examiner, Art Unit 2843